DETAILED CORRESPONDENCE
Application Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.
Applicant’s amendment to the claims filed on 06/24/2022 in response to the Final Rejection mailed on 05/26/2021 is acknowledged and entered into the record.
	Applicant’s remarks filed on 06/24/2022 in response to the Final Rejection mailed on 05/26/2021 have been fully considered and are deemed persuasive to over the objections and rejections of record in view of the examiner’s amendment to the claims presented below.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Actions.
Withdrawn Claim Rejections - 35 USC § 112(b), or Second Paragraph
	The rejection of claims 6-14 under 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of applicants’ amendments to the claims.
Examiner’s Statement of Reasons for Allowance

	The following is an examiner’s statement of reasons for allowance.  Claims 6-13 are drawn to at least one recombinant nucleic acid and host cells comprising said at least one recombinant nucleic acid encoding a non-naturally occurring polyketide synthase (PKS) that synthesizes pimelic acid, wherein the PKS is a hybrid PKS comprising a loading module that loads malonate comprising a malonyl-specific AT domain linked to an acyl carrier protein (ACP) domain, wherein the ACP domain is linked to (b) an extender module comprising a ketosynthase (KS) domain, an acyltransferase (AT) domain linked to a dehydratase (DH) domain linked to an enoyl reductase (ER) domain linked to a ketoreductase (KR) domain linked to an acyl carrier protein (ACP) domain; and (c) a further extender module that extends an extended product of (b), comprising a KS domain linked to an AT domain linked to a DH domain linked to a KR domain linked to an ACP domain, wherein the extender module of (b) and the further extender module of (c) each extend with malonate; and wherein the extender module of (c) comprises a hydrolytic thioesterase (TE) domain at the C-terminus.  Following a diligent search of the prior art, the prior art of record fails to teach or suggest the specific recombinant nucleic acids as claimed, and the claimed nucleic acids are markedly different in structure than any naturally occurring nucleic acid known in the art.  Accordingly, the recombinant nucleic acids and host cells comprising said nucleic acids are allowable over the prior art of record.  In as much as the methods of claims 15-16 and 18 require the recombinant nucleic acids of claim 6, the methods of claims 15-16 and 18 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such admissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Election/Restrictions
Claims 6-13 are allowable. The restriction requirement between Groups II and III, as set forth in the Office action mailed on 08/19/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups II and III is withdrawn.  Claims 15-16 and 18, directed to methods are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656